MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing                                          FILED
the defense of res judicata, collateral                                           Sep 08 2020, 9:00 am
estoppel, or the law of the case.                                                     CLERK
                                                                                  Indiana Supreme Court
                                                                                     Court of Appeals
                                                                                       and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Sean C. Mullins                                          Curtis T. Hill, Jr.
Appellate Public Defender                                Attorney General of Indiana
Crown Point, Indiana
                                                         Tiffany A. McCoy
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Lorenzo Johnson,                                         September 8, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-898
        v.                                               Appeal from the Lake Superior
                                                         Court
State of Indiana,                                        The Honorable Michael N.
Appellee-Plaintiff.                                      Pagano, Judge Pro Tempore
                                                         Trial Court Cause Nos.
                                                         45G02-1802-F5-17
                                                         45G02-1804-F5-32



Bradford, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-898| September 8, 2020               Page 1 of 4
                                          Case Summary
[1]   In March of 2020, Lorenzo Johnson was sentenced to two and one-half years of

      incarceration after he pled guilty to Level 6 felony theft and Class A

      misdemeanor theft. Johnson contends that his sentence is inappropriate. We

      affirm.



                            Facts and Procedural History
[2]   On March 9, 2017, Johnson entered Welch’s Stop and Shop Meat Market in St.

      John, Indiana, through the backdoor and stole a bank bag containing $3317.00.

      On March 24, 2017, Johnson entered Skin Day Spa in Crown Point, Indiana,

      through the backdoor and stole a total of $250.00 from the employee

      breakroom. On February 27, 2018, the State charged Johnson with Level 5

      felony burglary and Level 6 felony theft under cause number 45G02-1802-F5-17

      (“Cause No. F5-17”). On April 23, 2018, the State charged Johnson with Level

      5 felony burglary and two counts of Class A misdemeanor theft in cause

      number 45G02-1804-F5-32 (“Cause No. F5-32”). On February 13, 2020,

      pursuant to a plea agreement, Johnson agreed to plead guilty to Level 6 felony

      theft in Cause No. F5-17 and Class A misdemeanor theft in Cause No. F5-32,

      to be served concurrently, with other sentencing considerations to be left to the

      trial court, and the State agreed to dismiss the remaining charges. 1 On March




      1
       The State’s dismissal also included cause number 45G02-1802-F5-16, in which Johnson was charged with
      Level 5 felony attempted burglary and Class A misdemeanor attempted theft.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-898| September 8, 2020             Page 2 of 4
      19, 2020, the trial court sentenced Johnson to two and one-half years of

      incarceration for the Level 6 felony theft conviction and one year of

      incarceration for the Class A misdemeanor theft conviction.



                                 Discussion and Decision
[3]   Johnson contends that his aggregate two and one-half sentence is inappropriate.

      We may revise a sentence if, “after due consideration of the trial court’s

      decision, the Court finds that the sentence is inappropriate in light of the nature

      of the offense and the character of the offender.” Ind. Appellate Rule 7(B).

      “Sentencing is principally a discretionary function in which the trial court’s

      judgment should receive considerable deference.” Cardwell v. State, 895 N.E.2d

      1219, 1222 (Ind. 2008) (internal citations omitted). “Such deference should

      prevail unless overcome by compelling evidence portraying in a positive light

      the nature of the offense (such as accompanied by restraint, regard, and lack of

      brutality) and the defendant’s character (such as substantial virtuous traits or

      persistent examples of good character).” Stephenson v. State, 29 N.E.3d 111, 122

      (Ind. 2015). The defendant bears the burden of proving that his sentence is

      inappropriate in light of both the nature of his offense and his character. Gil v.

      State, 988 N.E.2d 1231, 1237 (Ind. Ct. App. 2013). A Level 6 felony conviction

      has a sentencing range between six months and two and one-half years, with

      the advisory sentence being one year. Ind. Code § 35-50-2-7.


[4]   While the offenses committed by Johnson are not especially egregious, they

      cannot be portrayed in a positive light warranting a reduction in his sentence

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-898| September 8, 2020   Page 3 of 4
      under the circumstances of this case. Johnson pled guilty to Level 6 felony and

      Class A misdemeanor theft after breaking into multiple businesses and stealing

      a total of $3567.00.


[5]   It is Johnson’s character, however, as revealed by his extensive criminal history,

      that fully justifies his maximum sentence. At fifty-seven years old, Johnson has

      prior convictions for nineteen felonies and one misdemeanor in Illinois dating

      back to 1980, including convictions for auto theft, theft, residential burglary,

      burglary, aggravated fleeing, and aggravated battery. Moreover, at the time of

      sentencing in this matter, Johnson had a pending charge in Illinois for

      solicitation of a sexual act. Despite his myriad contacts with the criminal justice

      system, Johnson has been unwilling to conform his behavior to societal norms.

      Johnson has failed to establish that his sentence is inappropriate.


[6]   The judgment of the trial court is affirmed.


      Najam, J., and Mathias, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-898| September 8, 2020   Page 4 of 4